Citation Nr: 1030942	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-43 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


 
INTRODUCTION

The Veteran had active military service from December 1969 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2007 and May 2008.  This 
matter was originally on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in March 2004.

The issue of entitlement to service connection for lung 
cancer has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for residuals, back injury, 
was denied by a November 1995 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the November 1995 rating 
decision is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the claim 
for service connection for residuals, back injury, and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 1995 rating decision which denied a claim for 
service connection for residuals, back injury, is final. 38 
U.S.C. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back disability 
is not reopened.  38 U.S.C.A. §§ 5108 West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's February 2007 and May 2008 Remands, the 
Appeals Management Center (AMC)/RO readjudicated the Veteran's 
claim under provision of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and Kent 
v. Nicholson, 20 Vet. App. 1 (2006) as discussed in more detail 
below and issued a supplemental statement of the case.  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's February 2007 and May 2008 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent, 20 Vet. App. at 1, the U.S. Court of Appeals for 
Veterans Claims held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for the 
benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in October 2003, March 2006, and June 
2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473, Kent, 20 Vet. App. at 1.  Together, 
the letters informed the appellant of what evidence was required 
to reopen and substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, Social Security Administration (SSA) records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In a decision dated in November 1995, the RO denied the Veteran's 
claim for service connection for residuals, back injury.  The 
Veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  See 38 U.S.C. 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  Thus, the November 1995 
decision is final.  

The Veteran's application to reopen his claim of service 
connection for a back disability was received in August 2003.  A 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a March 2004 rating decision, the RO 
adjudicated a claim for lumbar disc disease, and denied this 
claim on the merits, thereby apparently reopening the Veteran's 
claim for a back disability.  On the October 2004 Statement of 
the Case, the RO determined that the Veteran had submitted new 
and material evidence with regard to the issue of service 
connection for a back condition, and his claim was successfully 
opened.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence warrants 
a reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The November 1995 rating decision denied service connection for 
residuals of a back injury on the basis that his back condition 
was neither incurred in nor aggravated by service.  The November 
1995 rating decision noted that the Veteran's service medical 
records showed that the Veteran was seen with paraspinous muscle 
spasms with complaint of low back pain in January 1971, that a 
history of motor vehicle accident four years prior with low back 
complain was shown, that x-rays showed compression fracture L-4, 
and that the holding was line of duty no and not service 
aggravated.  The November 1995 decision also noted that the 
Veteran was seen in February 1971 with impression shown as 
lumbosacral sprain following a fall down some stairs, that he was 
seen in July 1971 with the report showing strong evidence of 
malingering in conjunction with complaint of back pain and no 
objective findings, and that on separation examination in 
December 1971, his spine was normal.

Evidence of record at the time of the November 1995 rating 
decision included the veteran's service medical records, VA 
treatment records dated in March 1995, and private treatment 
records dated from December 1976 to April 1977.

The November 1995 rating decision denied the veteran's claim for 
service connection for residuals of a back injury on the basis 
that the condition did not occur in or was not caused by service.  
The RO noted that the veteran's service medical records indicated 
that the veteran was seen with paraspinous muscle spasms with 
complaint of low back pain in January 1971.  A history of a motor 
vehicle accident four years prior with low back complaint was 
shown.  X-ray revealed compression fracture L-4.  It was 
determined that it was not incurred in the line of duty and not 
service aggravated.  The veteran was seen in February 1971 with 
impression shown as lumbosacral sprain following a fall down 
stairs.  The veteran was seen in July 1971 with the report 
showing strong evidence of malingering in conjunction with 
complaint of back pain and no objective findings.  The RO also 
noted that the veteran's separation examination in December 1971 
evaluated the veteran's spine as normal.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this 
case, the appellant clearly has a current disability.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.

Although not specifically articulated, the RO basically found 
that the veteran's back condition pre-existed service and was not 
aggravated by service.  Thus, in order for new evidence to be 
material, it must show that the veteran's back complaints in 
service were not the result of injury that occurred prior to 
service, that his residuals of the pre-existing back injury were 
aggravated by the veteran's active duty service, or that his 
current back disability is related to his active duty service.

Subsequent to the November 1995 rating decision, additional 
evidence received includes VA treatment records, additional 
service personnel records, private medical records, records from 
the SSA, and statements of the veteran.  

A May 2003 private medical record authored by Dr. Bieri indicates 
that the veteran reported that he incurred injury during the 
course of active employment reported on or about January 6, 2002.  
The veteran was pushing boxes down an assembly line when he 
experienced pain in his low back and left hip.  Subsequent 
evaluation was consistent with left hip strain, and possible 
lumbar strain.  Initial treatment was conservative in nature, 
consisting of medication and work restrictions.  The veteran 
remained symptomatic and was eventually referred to an orthopedic 
surgeon.  MRI studies revealed a herniated nucleus pulposus at 
the level of L5-S1.  The veteran specifically denied any pre-
existing illness or injury involving the lumbar spine region.  

VA medical records show diagnoses of mild compression deformity 
of L4 consistent with old compression fracture, mild degenerative 
disc disease with mild central disc protrusion at L5, and history 
of work-related back pain.  A July 2003 VA note indicates that 
SSDI was pending following back injury at place of employment.  
The VA treatment records also report that in July 2004, the 
veteran underwent a laminectomy with instrument fusion.  

SSA records indicate that the veteran was disabled since January 
6, 2002.  The Administrative Law Judge decision dated in November 
2003 noted that the veteran sustained a work related back injury 
in January 2002 and that magnetic resonance imaging (MRI) 
obtained in March 2002 noted disc desiccation and slight 
posterior bulge at L5-S1.  VA medical record dated in March 1995 
associated with the SSA claim indicates that the veteran had 
chronic low back pain.  A May 2002 VA treatment record noted that 
the veteran was working for Payless Shoe Source in the warehouse 
and has made a formal work related injury report.  A February 
2002 private medical note, authored by Dr. J.H.G. and associated 
with the SSA claim, reflects that the veteran denied a history of 
previous problems with his back.   

In an August 2008 statement, the Veteran stated that a back 
injury happened when he was stationed at Fort Lewis, Washington 
and he was going down stairs.  He stated that he was getting 
ready to leave for Vietnam and they were all carrying their 
duffle bags and he was bumped by someone behind him and he fell 
to the bottom.  The Veteran stated that he couldn't move for the 
pain and was rushed to the hospital.  The Veteran stated that 
they said he had a small fracture in his lower back.  The Veteran 
stated that he has had problems since his fall.

While the record is replete with evidence of a current low back 
disability, the record still lacks competent medical evidence 
that the veteran's current low back disorder is related to his 
active duty service.  The evidence of record since the November 
1995 rating decision appears to only link the current back 
disability to the January 2002 work-related injury.  Absent 
competent medical evidence that the veteran's current back 
disorder was either incurred in or aggravated by his active duty 
service, there is not is not a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
evidence received subsequent to November 1995 is not new and 
material and does not serve to reopen the claim for service 
connection for a back disability.  

In regard to the evidence submitted since the November 1995 
rating decision, the Board finds that the evidence received that 
was not of record at the time of the November 1995 rating 
decision does not raise the possibility of substantiating the 
claim.  Specifically, there is no new evidence which relates a 
current back disorder to the Veteran's service.

The Board notes that in the Veteran's May 2010 Informal Hearing 
Presentation, his representative noted that the issue was 
originally denied stating that there was no evidence in the 
service treatment records that the Veteran had a chronic back 
condition but that in the Veteran's personnel file received in 
January 2009, there was a statement dated in July 1971 where the 
Veteran spoke of his indefinite profile for his back and a copy 
of a medical profile which states it is due to fracture.  The 
Board acknowledges these two pieces of evidence but notes that 
they were of record at the time of the November 1995 rating 
decision, included among the Veteran's service treatment 
records/service personnel records.

Accordingly, the Board finds that the evidence received 
subsequent to the November 1995 rating decision is not new and 
material and does not serve to reopen the claim.  


ORDER

New and material evidence not having been submitted, the claim 
for entitlement service connection for a back disability is not 
reopened.


REMAND

The Veteran seeks service connection for PTSD.  The issue of 
entitlement to service connection for PTSD was remanded by the 
Board in February 2007 so that the Veteran could provide specific 
details about his claimed in-service stressors.  The Veteran had 
previously identified stressors that could possibly be verified 
if enough detail was provided.  The Veteran stated that while 
stationed at Phu Bai, he experienced incoming attacks almost 
every night.  The Board found that the Veteran had provided 
sufficient detail to warrant further development.  

In April 2007, the Veteran was informed to provide more specific 
details of any claimed in-service stressful events such as dates, 
places, detailed descriptions of events, and identifying any 
other individuals involved including name, units of assignment, 
and any other identifying details.  The Veteran submitted a VA 
Form 21-0781, Statement in Support of Claim for Service 
Connection for PTSD, and noted that his unit was under constant 
mortar and sniper gunfire.  He noted that this happened between 
February 1971 and February 1972 and that he was assigned as a 
support group for the 101st Airborne and that his home base was 
Phu Bai.  The unit assignment during the incident was 596th SIG. 
CORP.  The Veteran stated that while arriving at Quang Tri, the 
base was under heavy mortar fire and small arms fire.

The RO's request to U.S. Army and Joint Services Records Research 
Center (JSRRC) indicated that the Veteran was assigned to 596th 
SIG CORP at Phu Bot Bai from February 11, 1971 to January 21, 
1972 with an MOS of 36C20.  The request indicated that the 
Veteran saw constant mortar attacks and sniper gunfire on supply 
convoys from Phu Bot Bai to Quang Tri and Da Nang and that it 
happened on August 1, 1971. 

A Reply from JSRRC noted that the information provided did not 
meet the criteria for submitting an adequate request and asked to 
review the DA Form 20 and provide the complete/correct unit of 
assignment.  JSRRC noted that military records were organized by 
units and that unit records were further organized by date.  
JSRRC stated that they must know the unit designation down to the 
lowest possible level and most specific dates of the incident.  

In May 2008, the case was remanded so that the Veteran's service 
personnel records for his period of active duty in Vietnam from 
February 11, 1971 to January 21, 1972, to include a record of 
assignments (DA Form 20) in Vietnam, could be obtained.  
Thereafter stressor verification from JSRRC to verify incoming 
mortar and sniper fire for the three month period beginning at 
the time of the Veteran's arrival at the unit (February 11, 1971 
until to April 11, 1971) for 596th Signal Company (Support), 63rd 
Signal Battalion was to be requested if no other information was 
found on the Veteran's DA Form 20.  

A review of the Veteran's personnel records indicate that the 
Veteran was in Vietnam from February 11, 1971 to January 21, 
1972.  The veteran had orders to arrive in Vietnam on February 
13, 1971 and was assigned to 12th Signal Group.  He was assigned 
to 596th Signal Company (Support), 63rd Signal Battalion from 
March 1971 to December 1971.  The Veteran's service medical 
records indicate that he was seen at Company B, 236 Medical 
Battalion of the 101 Airborne Division in the Republic of Vietnam 
on February 24, 1971.  A letter dated July 11, 1971 from the 
Veteran to Commanding Officer 63rd Signal Battalion, noted that 
he had been in that unit for five months.  The veteran also 
stated that he went to the 85th evac hospital.  Service personnel 
records also include a charge sheet which indicates that on 
September 5, 1971 at Phu Bai Combat Base, Republic of Vietnam, 
the Veteran was found to be in possession of fifty large plastic 
vials containing a white powder suspected to be heroin and that 
he was in the possession of the 101st Military Police Criminal 
Investigation Division.  

Internet research reveals that the 12th Signal Group was located 
in Da Nang in February 1971.  In March 1968, the 596th was 
assigned to the 63rd Signal Battalion, 1st Signal Brigade at Phu 
Bai, Republic of Viet Nam, just below the demilitarized zone.  
The unit provided major support to elements of the 101st Airborne 
Division at Camp Eagle, Phu Bai and Firebases Birmingham and 
Bastogne.  The 326th Medical Battalion was located at the 101st 
Airborne Division's Camp Eagle near Hue.  The 85th Evacuation 
Hospital moved to Phu Bai and became operational on December 5th 
1968 and remained on station until deactivated in December 1971.   
Camp Eagle was located between Hue and Phu Bai.

Thus, it appears that the veteran was in Phu Bai from March 1971 
to September 5, 1971.

JSRRC was requested to verify incoming mortar and sniper fire for 
August 1, 1971.  JSRRC stated, "We are unable to find 
documentation retired by the 596th Signal Company for the 
calendar year 1971.  We did find that the Operational Report-
Lessons Learned submitted by the 63d Signal Battalion for the 
period ending October 31, 1971 shows the 596th Signal Company 
located in Phu Bai.  It shows also that the battalion had signal 
sites at Camp Evans, Quang Tri, Tan An Island and Hue.  It 
reports that during the period they were in the process of 
deactivating some of the subordinate companies and some of the 
signal sites.  It states that the 596th Signal Company was 
picking up parts of the deactivated units and their mission.  It 
states that during the period the units of the battalion assumed 
control of Delta Sector of the defensive perimeter of Phu Bai 
Combat Base.  The report makes no mention of convoys or of enemy 
contact during the period.  We did find that the Operational 
Report-Lessons Learned submitted by the 212th Aviation Battalion 
for the period ending April 30, 1971 states that on April 3, 1971 
fifteen rounds of enemy 82 mm mortar fire impacted Phu Bai.  The 
Operational Report-Lessons Learned submitted by the 131st 
Aviation Company for the period ending April 30, 1971 states that 
on April 3, 1971 fifteen rounds of enemy 92 mm mortar fire 
impacted in the immediate vicinity of the company area.  
Additionally, we can verify attacks on Phu Bai June 15, 1971, 
October 3, 1971 and December 21, 1971.  For us to be of further 
assistance [the Veteran] needs to provide the complete name of 
the unit responsible for the convoys that were attacked or 
ambushed and complete names and complete units of assignment for 
personnel that were injured in attacks or ambushes of convoys."

After reviewing the evidence, including the additional personnel 
records, the Board finds that as the Veteran was most likely in 
Phu Bai, Vietnam in April 1971 and June 1971.  Thus, the Veteran 
was most likely subjected to enemy attacks in April 1971 and on 
June 15, 1971.

As the Veteran's stressor has been verified, the Veteran should 
be afforded a VA PTSD examination.  Furthermore, effective July 
12, 2010, VA amended its adjudication regulations governing 
service connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  [Emphasis added.]  75 Fed. Reg. 39845 
(July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010).  
The provisions of this amendment apply to applications for 
service connection for PTSD that were appealed to the Board 
before July 13, 2010 but have not been decided by the Board as of 
July 13, 2010.  Therefore, in readjudicating the matter on 
appeal, the agency of original jurisdiction should consider the 
applicability of the new regulations. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA 
PTSD examination.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the examination 
report should reflect that such a review was made.  
All pertinent symptomatology and findings should be 
reported in detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The in-service stressor which has been determined as 
established by the record should be specified for the 
examiner.  The examiner should render an opinion as to 
whether the Veteran meets the DSM-IV criteria for PTSD 
and whether it is at least as likely as not that there 
is a link between any verified stressor and the 
current diagnosis of PTSD.

In addition, the VA examiner should render an opinion 
as to whether any fear of hostile military activity 
claimed by the Veteran is adequate to support a 
diagnosis of PTSD and whether the Veteran's PTSD 
symptoms are related to that fear.  

As noted above, "fear of hostile military activity" 
means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state 
of fear, helplessness, or horror."
  
The term "at least as likely as not" does not mean 
"within the realm of medical possibility."  Rather, 
it means that the weight of medical evidence both for 
and against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The examiner 
should provide a complete rationale for any opinion 
provided.

2.  The case should be reviewed on the basis of the 
additional evidence.  If the benefit sought is not 
granted in full, the Veteran should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


